 



Exhibit 10.1
 

Time Warner Inc.
One Time Warner Center
New York, NY 10019   America Online, Inc.
22000 AOL Way
Dulles, VA 20166

January 17, 2006
America Online Latin America, Inc.
6600 N. Andrews Avenue, Suite 400
Ft. Lauderdale, Florida 33309
Attn: President
Aspen Investments LLC
c/o Finser Corporation
550 Biltmore Way, Suite 900
Coral Gables, FL 33134
Attn: President
Atlantis Investments LLC
c/o Finser Corporation
550 Biltmore Way, Suite 900
Coral Gables, FL 33134
Attn: President
Ladies and Gentlemen:
     The purpose of this letter is to confirm our understandings and agreements
relating to the payment of certain post-petition costs and expenses associated
with the wind-down of America Online Latin America, Inc. (“AOLA”) and its
subsidiaries (the “Wind-Down”).
     As you know, AOLA and certain of its subsidiaries (collectively, the
“Debtors”) are debtors in a jointly administered chapter 11 case pending in the
United States Bankruptcy Court for the District of Delaware. On or about
January 17, 2006, the Debtors intend to file a Joint Plan of Reorganization and
Liquidation (the “Plan”) which will provide for the implementation of the
Wind-Down. Pursuant to the Wind-Down, certain of AOLA’s non-Debtor subsidiaries,
including AOL S. de R.L. de C.V. (“AOL Mexico”) and AOL Brasil Ltda. (“AOL
Brazil”), will be liquidated and/or dissolved in accordance with applicable
local laws. America Online, Inc. (“AOL”) is expected to incur actual
out-of-pocket costs and expenses in assisting AOLA, AOL Mexico and AOL Brazil in
their efforts to terminate service, discontinue customers, and shut down
operations in connection with the Wind-Down of AOL Mexico and AOL Brazil, as set
forth in an estimate delivered by AOL to AOLA (the “Wind-Down Costs”). The
parties hereto have agreed that AOL will be reimbursed for the Wind-Down Costs
in a manner consistent with the following terms and conditions. Capitalized
terms used herein and not defined herein shall have the meanings ascribed to
such terms in the Plan.

 



--------------------------------------------------------------------------------



 



     • All payments made by AOL Mexico and/or AOL Brazil to AOL hereunder shall
be made free and clear of, and without deduction or withholding for or on
account of, any taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any governmental authority (“Taxes”), excluding any Taxes imposed by the
jurisdiction in which AOL is organized or is located, or in which its principal
executive office is located or by reason of any connection between the
jurisdiction imposing such Tax and AOL other than in connection with AOL having
executed, delivered or performed its obligations hereunder or performed
activities described herein (“Non-Excluded Taxes”); provided, that if any such
Non-Excluded Taxes are required to be withheld from, or otherwise deducted from,
any amounts payable to AOL hereunder, the amounts so payable shall be increased
as necessary so that after making all required deductions for Non-Excluded Taxes
(including deductions applicable to additional sums payable under this
paragraph), AOL receives an amount equal to the sum it would have received had
no such deductions been made.
     • If any applicable law requires AOL Mexico and/or AOL Brazil to withhold
or deduct any amounts from any Wind-Down Costs paid to AOL hereunder, AOL Mexico
and/or AOL Brazil shall effect such withholding, remit such amounts to the
appropriate governmental authorities and deliver to AOL, within thirty (30) days
of payment of such amounts to the governmental authorities, the original or a
certified copy of a tax receipt issued by such governmental authority evidencing
the payment of any such amounts.
     • AOL Mexico and AOL Brazil shall indemnify AOL, within ten (10) days after
written demand therefor, for the full amount of any Non-Excluded Taxes paid by
or with respect to AOL on or with respect to any payment by or on account of any
obligation of AOL hereunder (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this paragraph) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes were correctly or legally imposed or
asserted by the relevant governmental authority; provided, that AOL shall
cooperate with AOL Mexico and AOL Brazil to contest such Non-Excluded Taxes at
the reasonable request of AOL Mexico and/or AOL Brazil.
     • If AOL receives a refund in respect of any amounts paid by AOL Mexico or
AOL Brazil hereunder, which refund in the sole discretion of AOL is allocable to
such payment, AOL shall promptly notify AOLA of such refund and shall, within
fifteen (15) days after receipt, repay such refund and any interest with respect
thereto (net of any Taxes payable thereon, taking into account any offsetting
deductions, with respect to such refund and interest received with respect
thereto) to AOLA net of all out-of-pocket expenses of AOL; provided, that AOLA,
upon the request of AOL, agrees to repay the amount paid over to AOLA to AOL in
the event that AOL is required to repay such refund and/or interest.
     • Upon reasonable request by AOLA, AOL Mexico or AOL Brazil, and as
permitted by applicable law, AOL shall deliver to such party properly completed
and executed documentation so as to effectuate the terms of this letter and to
permit any payments made hereunder to be made without withholding of Taxes or at
a reduced rate.

 



--------------------------------------------------------------------------------



 



     • AOL Mexico agrees, and AOLA agrees to cause AOL Mexico, to reimburse AOL
in an amount up to $300,000 for Wind-Down Costs incurred by AOL in connection
with the shut-down of AOL Mexico (the “AOL Mexico Wind-Down Costs”). AOL will be
reimbursed for any AOL Mexico Wind-Down Costs (up to the $300,000 cap) as and
when services resulting in AOL Mexico Wind-Down Costs are performed and billed
to AOL Mexico. AOL and AOLA agree to cooperate to produce a separate agreement
between AOL and AOL Mexico and all other documentation reasonably required to
ensure optimal externalization of funds in respect of the payment of the AOL
Mexico Wind-Down Costs. AOL agrees to take reasonable commercial efforts to
minimize the amount of the AOL Mexico Wind-Down Costs and only to charge AOL
Mexico for actual out-of-pocket costs and expenses incurred in connection with
the shut-down of AOL Mexico.
     • AOL Brazil agrees, and AOLA agrees to cause AOL Brazil, to reimburse AOL
in an amount up to $1,004,000 for Wind-Down Costs incurred by AOL in connection
with the shut-down of AOL Brazil (the “AOL Brazil Wind-Down Costs”). AOL will be
reimbursed for any AOL Brazil Wind-Down Costs (up to the $1,004,000 cap) as and
when services resulting in AOL Brazil Wind-Down Costs are performed and billed
to AOL Brazil. AOL and AOLA agree to cooperate to produce a separate agreement
between AOL and AOL Brazil and all other documentation reasonably required to
ensure optimal externalization of funds in respect of the payment of the AOL
Brazil Wind-Down Costs. AOL agrees to take reasonable commercial efforts to
minimize the amount of the AOL Brazil Wind-Down Costs and to only charge AOL
Brazil for actual out-of-pocket costs and expenses incurred in connection with
the shut-down of AOL Brazil and, to the extent AOL’s actual out-of-pocket costs
and expenses depend upon negotiations with third parties, to take reasonable
commercial efforts to minimize the amount of such costs.
     • To the extent that any payments hereunder have not been paid as and when
required by either AOL Mexico or AOL Brazil (the “Unpaid Costs”), AOLA shall pay
the amount of the Unpaid Costs to AOL from Available Cash (after payment or
reservation of amounts necessary to pay distributions on account of the
Series A-1 Beneficial Interests and the Series A-2 Beneficial Interests, if the
LLC Option is elected) on a par with amounts payable on account of the Series C
Beneficial Interests, at the rate of 50% of such Available Cash to AOL, on the
one hand, and 50% of such Available Cash to the holders of the Series C
Beneficial Interests, on the other hand, until any such Unpaid Costs are paid in
full.
     • Each of AOLA, AOL Mexico and AOL Brazil represents and warrants,
severally and not jointly, as to itself and not as to any other entity, that it
is duly authorized to execute and deliver this letter agreement and that each of
its obligations hereunder are valid, binding and enforceable against it in
accordance with its terms, subject to, in the case of (i) AOLA, the occurrence
of the Effective Date or entry of an order of the Bankruptcy Court (which may be
the Confirmation Order) authorizing this letter agreement, and (ii) AOL Mexico
and/or AOL Brazil, applicable foreign exchange regulations and bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting creditors’ rights.

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing sets forth our agreement by signing and
returning to us the duplicate copy of this letter. This letter agreement may be
executed in multiple counterparts, any of which may be transmitted by facsimile
or by electronic mail in portable document format, and each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

            Very truly yours,


TIME WARNER INC.
      By:   /s/ Katherine Brown         Name:   Katherine Brown        Title:  
Vice President        AMERICA ONLINE, INC.
      By:   /s/ Steven Swad         Name:   Steven Swad        Title:   Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed as of
the date first written above:

          AMERICA ONLINE LATIN AMERICA, INC.
    By:   /s/ Charles M. Herington     Name:   Charles M. Herington    Title:  
President & CEO      AOL S. DE R.L. DE C.V.
    By:   /s/ Eduardo A. Escalante     Name:   Eduardo A. Escalante    Title:  
President      AOL BRASIL LTDA.
    By:   /s/ Milton R. Camargo     Name:   Milton R. Camargo    Title:  
President   

 



--------------------------------------------------------------------------------



 



          ASPEN INVESTMENTS L.L.C.
    By:   /s/ Cristina Pieretti     Name:   Cristina Pieretti    Title:   Vice
President      ATLANTIS INVESTMENTS L.L.C.
    By:   /s/ Cristina Pieretti     Name:   Cristina Pieretti    Title:   Vice
President     

 